DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Currently, claims 17-31 and 36 are pending in the instant application.  Claims 21 and 22 are withdrawn from consideration as being drawn to a non elected invention. Claims 17-20, 23-31, and 36 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  
Claim Rejections - 35 USC § 101

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and an  abstract idea without significantly more. The claim recites the natural correlation between diagnosis of LPL and the phenotypic and genetic characteristics set forth in the claim as well as the abstract mental concept of making an observation or conclusion. This judicial exception is not integrated into a practical application because the steps of detecting the mutation are mere data gathering steps. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites diagnosing lymphoplasmacytic lymphoma (LPL) which is a natural correlation/law between mutation in the MYD88 protein and LPL.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The diagnosis limitation recited in the preamble of the claims as well as the selecting limitations are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  
In the instant situation, the additional element/step of detecting the mutation does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  While the claim recites an administering step, the step is conditional, as evidenced by the term “if”, and only requires administration of one of the indicated inhibitors if the subject has the mutation.  The claim does not require detection of the mutation and instead recites “determining… whether the subject has a mutation…”.
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the detecting/determining steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity (see MPEP 2106.05d(II)).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Response to Arguments
The response traverses the rejection and asserts that the claims require a step of administering treatment.  This argument has been thoroughly reviewed but was not found persuasive because the administration step in claim 36 is conditional.  The rejection is applied to the amended claim for the reasons set forth in section 5. 


Claim Rejections - 35 USC § 103

It is noted that the instant application claims benefit of priority to provisional application 61/571,657, filed 7/1/2011, however the recitation of treatment with “BTK inhibitor”, "allele specific polymerase chain reaction performed using an allele specific primer wherein the allele specific primer hybridizes at or near its 3' end to the mutation..." are not supported by the '657 application.  Accordingly, the effective filing date of the claims is 6/29/2012.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo (Ngo et al; Nature, vol 470, pages 115-119, December 22, 2010, cited in the IDS).
Ngo teaches a method of providing a nucleic acid isolated from a biological sample and detecting the MYD88 L265P ( T to C mutation at position 3818264 in chromosome 3p22.2) mutation in samples from subjects with ABC DLBCL, Burkitt’s lymphoma, and MALT lymphoma (figure 2) using PCR and Sanger sequencing.  Ngo teaches that samples were heterozygous for the mutation while some samples and a cell line were homozygous.  Ngo teaches that the L265P mutation is a gain of function mutation that confers selective advantage during the evolution of ABC DLBCL tumors (page 117, col 1, lines 6-7).  Ngo teaches that the genetic analysis establishes a new oncogenic pathway in lymphogenesis involving somatically acquired MYD88 L265P mutations in ABC DLBCL (page 118, col 2, last para). 
With regard to claim 36, Ngo does not specifically teach the biological sample is from a subject who has one or more of the following clinical features: anemia, splenomegaly, neuropathy, etc., however these clinical features are present in patients who suffer from ABC DLBCL, Burkitt's lymphoma, and MALT.   Accordingly, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to obtain samples from subjects who have the claimed clinical features with a reasonable expectation of success as the clinical features are present in patients who suffer from the lymphomas taught by Ngo.  Furthermore, it is noted that the administration step is conditional only if the mutation is detected, where Ngo teaches that the mutation was not found in all patients.  

Response to Arguments
The response traverses the rejection and asserts that the claims have been amended to recite an administration step which is not taught by Ngo.  This argument has been thoroughly reviewed but was not found persuasive because the administration step is conditional and therefore not required when no mutation is detected, which is taught by Ngo.  The response also asserts that the claims are directed to treating LPL not the diseases taught by Ngo, which are distinct from LPL.  The response also asserts that Ngo does not teach detecting the claimed mutation in subjects with LPL or suggest that the information can be extrapolated to LPL.  This argument has been thoroughly reviewed but was not found persuasive.  It is acknowledged that Ngo does not teach or suggest treatment of LPL, however the preamble simply recites an intended use.  In the instant claims, the phrase “selecting a subject” does not refer back to the subject in the preamble, it only requires selection of a subject “based on” the clinical features recited, which are obvious over the teachings of Ngo.  The rejection is therefore maintained.

Claims 17-20, 23 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo in view of Honigberg (Honigberg et al; PNAS, July 20, 2010 vol 107, pages 13075-13080, cited in the IDS).
Although the instant claims are directed to "treat lymphoplasmacyctic lymphoma in a subject", the recited method steps only require that “a subject” be selected on the "basis that the subject has" the MYD88 L265P mutation in a biological sample from the subject” or “selecting a subject” on the basis that the subject has the clinical characteristics set forth in the claims.  
Ngo teaches a method of detecting the MYD88 L265P mutation in tumor samples from subjects with ABC DLBCL, Burkitt’s lymphoma, and MALT lymphoma (figure 2) using PCR and Sanger sequencing.   With regard to claim 36, Ngo does not specifically teach the biological sample is from a subject who has one or more of the following clinical features: anemia, splenomegaly, neuropathy, etc., however these clinical features are present in patients who suffer from ABC DLBCL, Burkitt's lymphoma, and MALT.   Accordingly, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to obtain samples from subjects who have the claimed clinical features with a reasonable expectation of success as the clinical features are present in patients who suffer from the lymphomas taught by Ngo.  Ngo does not teach administering a BTK inhibitor to these subjects, however Honigberg teaches a selective BTK inhibitor PCI-32765 (ibrutinib) which is efficacious in B cell malignancy (see abstract).  Honigberg teaches that BTK inhibitors, such as ibrutinib represent a unique therapeutic approach for the treatment of diseases driven by inappropriate activation of the BCR pathway (page 13079, col 2, second full para).  Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to treat B cell lymphoma patients taught by Ngo, including those who had been identified as having the MYD88 L265P mutation, with ibrutinib as taught by Honigberg because Honigberg teaches that BTK inhibitors, such as ibrutinib represent a unique therapeutic approach for the treatment of diseases driven by inappropriate activation of the BCR pathway.  
Claims 17-20, 23, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo in view of Buggy (Buggy et al; US 2012/0071497, cited in the IDS).
Although the instant claims are directed to "treat lymphoplasmacyctic lymphoma in a subject", the recited method steps only require that a subject be selected on the "basis that the subject has" the MYD88 L265P mutation or “selecting a subject” on the basis that the subject has the clinical characteristics set forth in the claims.  
Ngo teaches a method of detecting the MYD88 L265P mutation in samples from subjects with ABC DLBCL, Burkitt’s lymphoma, and MALT lymphoma (figure 2) using PCR and Sanger sequencing.  With regard to claim 36, Ngo does not specifically teach the biological sample is from a subject who has one or more of the following clinical features: anemia, splenomegaly, neuropathy, etc., however these clinical features are present in patients who suffer from ABC DLBCL, Burkitt's lymphoma, and MALT.   Accordingly, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to obtain samples from subjects who have the claimed clinical features with a reasonable expectation of success as the clinical features are present in patients who suffer from the lymphomas taught by Ngo.  Ngo does not teach administering a BTK inhibitor to these subjects, however Buggy teaches treating ABC-DLBCL with BTK inhibitors, such as PCI-32765 (ibrutinib).  Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to treat B cell lymphoma patients taught by Ngo, including those who had been identified as having the MYD88 L265P mutation, with BTK inhibitors as taught by Buggy because Buggy teaches to do so.  


Response to Arguments
The response traverses the rejections.  The response asserts that the methods are directed to treatment of LPL which is not taught or described by the cited references in sections 10 and 11 above.  This argument has been thoroughly reviewed but was not found persuasive.  It is acknowledged that Ngo does not teach or suggest treatment of LPL, however the preamble simply recites an intended use.  In the instant claims, the phrase “selecting a subject” does not refer back to the subject in the preamble, it only requires selection of a subject “based on” the presence of the mutation (claim 17) or the clinical features recited (claim 36), which are obvious over the teachings of Ngo.  The rejection is therefore maintained.

Claims 24-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngo (Ngo et al; Nature, vol 470, pages 115-119, December 22, 2010) in view of Chow (Chow et al; US 2010/000009350, cited in the IDS) and further in view of Honigberg or Buggy.
Ngo teaches a method of providing a nucleic acid isolated from a biological sample and detecting the MYD88 L265P ( T to C mutation at position 3818264 in chromosome 3p22.2) mutation in samples from subjects with ABC DLBCL, Burkitt’s lymphoma, and MALT lymphoma (figure 2) using PCR and Sanger sequencing.  Ngo teaches that samples were heterozygous for the mutation while some samples and a cell line were homozygous.  Ngo teaches that the L265P mutation is a gain of function mutation that confers selective advantage during the evolution of ABC DLBCL tumors (page 117, col 1, lines 6-7).  Ngo teaches that the genetic analysis establishes a new oncogenic pathway in lymphogenesis involving somatically acquired MYD88 L265P mutations in ABC DLBCL (page 118, col 2, last para). 
With regard to claim 24, although Ngo does not teach determining the level of transcript from multiple biological samples over time, it would have been prima facie obvious to the ordinary artisan before the invention was made to monitor the levels of transcripts expressing the mutations over different time points because Ngo teaches that the genetic analysis establishes a new oncogenic pathway in lymphogenesis involving somatically acquired MYD88 L265P mutations in ABC DLBCL.  It is noted that the wherein clause recites a property and does not distinguish the claims from the teachings of the prior art.  
With regard to claim 27, it is noted that the specification does not provide any definition of the metes and bounds of "near" and as such, the term has been given it's broadest reasonable interpretation to include primers whose 3' end is downstream (or upstream depending on the orientation of the target strand) of the mutation position on the target strand.  Further, it is noted that Sanger sequencing is performed with primers and that the nucleic acid molecule, before the incorporation of the base at the mutated position, has a 3’ end “at or near the" mutated position.   
Although Ngo teaches PCR analysis, Ngo does not teach the use of different allele specific primes that hybridize at the 3' end to the mutant and wildtype MYD88 L265P containing nucleic acids, analysis with real time PCR, or SEQ ID NO: 5. However Chow teaches methods for quantitative analysis of transcripts with a nucleotide polymorphism at a specific site.  Chow teaches designing nucleotide primers which have a 3’ hydroxyl allele specific nucleotide for each of the mutant and wildtype sequence, respectively, as well as a primer upstream of the of mutated position (see para 0027-0037, table 1) and contacting a nucleic acid sample with the primers, the use of positive and negative control nucleic acids (para 0048-0049), as well as serial dilution of a series of samples of a known quantity of positive nucleic acid and negative nucleic acid to produce a standard curve, detection of CT level of amplification products, and determining the level of mutant nucleic acid in the sample (para 0051-0052, example 2).  Therefore it would have been prima facie obvious to the ordinary artisan at the time the invention was made to use the real time allele specific PCR methods of Chow in the mutation detection method of Ngo, and to additionally detect the mutation from different samples taken over a period of time, because Chow teaches the successful detection and quantification of nucleic acid containing a mutation.  With regard to claims 24, 26, 27, 30, and 47, the ordinary artisan would have been motivated to use the quantitative PCR method of Chow in the method of Ngo and to additionally detect the mutation from different samples taken over a period of time, because Ngo teaches that samples were heterozygous for the mutation while some samples and a cell line were homozygous and that the L265P mutation is a gain of function mutation that confers selective advantage during the evolution of ABC DLBCL tumors.  Ngo teaches that the genetic analysis establishes a new oncogenic pathway in lymphogenesis involving somatically acquired MYD88 L265P mutations in ABC DLBCL.  
Ngo in view of Chow do not teach the use of primers with SEQ ID NOS 5, however Ngo teaches sequencing the nucleic acid of MYD88 surrounding the mutation and Chow teaches the parameters for designing primers for use in the method of Chow.  Therefore it would have been prima facie obvious to the ordinary artisan at the time the invention was made to construct numerous primers as taught by Chow in the mutation detection method of Ngo, including the instantly claimed primers, with a reasonable expectation of success since the prior art teaches the sequence of the MYD88 genetic mutation and Chow teaches the parameters for constructing primers.  Absent secondary considerations, these primers are considered obvious over the teachings of the prior art.  
Ngo and Chow do not teach administration of a BTK inhibitor.
Honigberg teaches a selective BTK inhibitor PCI-32765 (ibrutinib) which is efficacious in B cell malignancy (see abstract).  Honigberg teaches that BTK inhibitors, such as ibrutinib represent a unique therapeutic approach for the treatment of diseases driven by inappropriate activation of the BCR pathway (page 13079, col 2, second full para).  Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to treat B cell lymphoma patients taught by the method of Ngo and Chow, including those who had been identified as having the MYD88 L265P mutation, with ibrutinib as taught by Honigberg because Honigberg teaches that BTK inhibitors, such as ibrutinib represent a unique therapeutic approach for the treatment of diseases driven by inappropriate activation of the BCR pathway.  
Buggy teaches treating ABC-DLBCL with BTK inhibitors, such as PCI-32765 (ibrutinib).  Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to treat B cell lymphoma patients taught by the method of Ngo and Chow, including those who had been identified as having the MYD88 L265P mutation, with BTK inhibitors as taught by Buggy because Buggy teaches to do so.  

Response to Arguments
The response asserts that Ngo does not teach detection of the mutation in patients with LPL or suggest that the information taught is applicable to LPL.  This argument has been thoroughly reviewed but was not found persuasive.  It is acknowledged that Ngo does not teach or suggest treatment of LPL.  In the instant claims, the phrase “obtaining… of a subject” does not refer back to the subject in the preamble and as such, the preamble simply recites an intended use.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-20, 23-31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6-20 of U.S. Patent No. 10,465,247. Although the claims at issue are not identical, they are coextensive in scope, because they are drawn to methods of detecting the same mutation, using the same assay, in the same patients and administering the same treatments.  

Claims 17-20, 23-26, 28-31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,612,095. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.  ‘095 teaches that WM is considered to correspond to LPL (lymphoplasmacytic lymphoma).  The claims of the instant application and the ‘095 patent recite quantitative methods of measuring the same L265P mutation in MYD88, using the same agents, and both are directed to treating the same disease with the same agents.  Therefore, both claim sets encompass embodiments of diagnosing, monitoring, and treating the same patients, using the same detecting methods and the same therapeutic agents.  
Response to Arguments
The obviousness type double patenting rejections have been reevaluated in view of the amendments to the claims and are maintained herein. 
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634